                                Case: 1:18-cv-03385 Document #: 87 Filed: 10/30/20 Page 1 of 1 PageID #:411
             tl.S. Depilrtmenl of Justire                                                                         PROCESS RECE:PT AND RETURN
             tJniled States \lanhals Service                                                                      Sct, "


              PT.AI\TI}'I                                                                                                                              col..rRT ( AsE      \t. \tBliR
                                          Tommy Ray Ortiz                                                                                                    l8 c   3385

              l)l:t:li\D.\\T                                                                                                                           rYPlj oti PR(x tiss                                Summons
                  William Epperson, Thomas Zubik, Rhaven Bartee, et al                                                                                and Third Amcnded Complaint
                                           \A\ll:ol         l\Dl\ll)lrAl.(()\lt'A\\.{()RP()IA'rlo\               li1( -ft)Sl,RVli oltl)l:S(RIITTI()),i()|PROPITRTYT()Sl:lll:(}ll((}\l)l'\l\
                  SER!'E,                   Rhaven Bartee
                            nrt 4ll        ADllRlrSS   rS?r r,r,r Rl' D- uur u tn r lt)t', ( t, 5t ut., uill ia I l' ( nJr t
                                                                                I1


                                                    N. State St., Apt. l, Belvidere, IL 61008
                                                                                                ;t




              sFND         \oTt(    r.r   oF suRu(      [   coPY To RIiQritisTDR AT           \A\lti   AND ADDRHSS l]Et.()\\                      l_uurbtr o I praess to br
                                                                                                                                                  1lrtcd wirh $is Fortr):la5
                                l-r*,,,orn  J. Senirella. Jr.
                                    Zachan, R. Clark                                                                                              \urilber ofpa{ics      t(} be
                                    Taft Stittinius & Hollister L-LP                                                                              *.ncd in riis ca*.
                                    I t I liast \\'acker Drive
                                  Suite 1800
                                                                                                                                                  ('[cck tbr   servicc
                                I Chicago. lllinois 606{)l
                                I
                                                                                                                                                  on L.S.A.


                  sPF( lAt. INSTRU('TlO\S Ok OTltIiR INFOR\tATl('\ TI.tAT \! lt.L ASSTST                               t\    t'XPFDtTI\(i StiRVt(-t
                  .lll
                     Telepkon. \umb.'ts, und E titualed fifr6 ,-lt'{ilabh for Sdttic!):
           Islt                                                                                                                                                                                                           :ind




              Sigilatut ol-,{ttomc} o$s Originrtot R!utstiDg sen ic. Nr hdhallot                                                              ILI,tiPIIQNL NTi}IIILR
                                                                                                                  E lrennl'r,                                                            t).\    T   t_



                  isi Zachary R. Clark                                                                            fl   nrrrxn,qrr              {11?) 527-4000                            7/30120

                   SPACE BELOW TOR USE OF U.S. II{ARSHAL ONLY- DO NOT WRITE BELOW THIS LINE
              I ackrre*lerlgc rr.ccipr tbr the Kul                                                                          Sigraurc of Authorized (,S\lS Dr1ury orClerk
              nMb!.r of p(re.ss indicated.
              l.!r,ga ra{r.,/or {.i\it1.l,t5 rf zorr
              rrrd, 0r. 1..\,1,/ l.t-l A Jr.ir,irlcJi                                                                                                                                                                            )a),-,
              lh..cbt-c!'rtir(rndretlmtlratlD hlrcpesunrllysr.nr,d.n harr-|.'galr'r'id.rceofs.'n'icc.I                                   havc!'\eutdl asshosni["Rcmarks",the praessdcscnhal


                         I h('rcby ccniry ind rctum thrr I am unibl!'t) locatc                                      corporntion. eE. nlmed    atrvr' {.!,,t' rtzvrls bthr t
              \rmc        aad tiilc uf    ilditidual scnrrl r/    nor   rhLrn    olvtl)                                                                  n      A pexrr of surtabl.' agc and discrliou
                                                                                                                                                                drcn resiJing in dcf..ndlnas uJudl phcc
                                                                                                                                                                ofabodc
              Addr(.ss      /{irxl[k rirlt llfit'rrilt than shoin ubrlt)                                                                                                               Tilxe
                                                                                                     OCT       so                                              'nfz,,o                 -7:lo                          Hn
                                                                                                                                                                              S.   \ldshll      ,rr   f\tut]'

                                                                                                                                                 \:r\rtr: d*rJ    :,, ( S \lliiirrl'.r
                                                                                                                                                  \'ri,!:1..I ll.tlrx,l' I


                                    /, (/
              Rl:\lARtis:
                                                                                          lr&rn ^rJ'i /l-                                       /.?ozq              6k t,                                       o?a,tbP,aT             ;
iito a-,    "/zl/zizL
             @        I I -1ili*oltf,1ill,,,-
                                              *'                                          uREcEtwo                                                                        pRtoR IiDtTto\s r.tAY Iilt t.st:l)

                                               ..                 lXir',.,u                ?mfr-il1! rylT 'Lry
                                              .1.   ",,r,,,,,.r,
                                                    BII-Ll\-(i STATI\II:\T': To bt retumcd to tlrc (..S. iuJNirl uicr pr!1,run.
                                                    il any amoutr is ou'd- Pldsc remit p.ornptly Flyiblt e, U.S llshd.                                                                                          Itrornr   LlslU-:tl5
                                               5.   ACK\OWI.I]DGME\T OT Rti('IjIPT                                                                                                                                    Rc'v. I 2 80
